Order so far as appealed from, reversed, with twenty dollars costs and disbursements and the motion in all respects denied. No opinion. Present — Martin, P. J., Townley, Glennon, Untermyer and Dore, JJ.; Untermyer and Dore, JJ., dissent and vote to modify by allowing only items 12, 13, 14, 32, 38, 39, 40, 41, 42 inserting after the word “ foregoing ” the word “ representations ”, 44 and 49 and requiring the production of all instruments signed by plaintiffs or on their behalf in connection with the business dealings between plaintiffs and defendants for use pursuant to section 296 of the Civil Practice Act.